Citation Nr: 1635746	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-02 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of splenectomy.

2.  Entitlement to an initial rating for residuals of a left tibia and fibula fracture in excess of 20 percent prior to September 29, 2011.

3.  Entitlement to an initial rating for residuals of a left tibia and fibula fracture in excess of 30 percent beginning September 29, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain. 

5.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent for right hand strain (claimed as tightening/curling of fingers).

7.  Entitlement to an initial rating in excess of 10 percent for residuals of right ulna fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service for a three-month period prior to March 1978 and from March 1978 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded in April 2014 in order to schedule the Veteran for a Board hearing.  Thereafter, the Veteran was scheduled for a videoconference hearing in August 2015; however, the Veteran cancelled his request for a hearing.  See hearing tab in Veterans Appeals Control and Locator System (VACOLS).  As such, there are no pending hearing requests at this time.  

Subsequent to the issuance of the August 2013 Statement of the Case, VA obtained additional VA examinations (spine and knee) in April 2015, for which a waiver of initial RO consideration was provided.   See August 2016 statement from Veteran's representative. 


FINDINGS OF FACT

1.  The splenectomy is rated as 20 percent disabling, which is the maximum schedular rating permitted, and there has been no evidence that the splenectomy has resulted in systemic infections with encapsulated bacteria throughout the appellate period.

2.  For the initial rating period prior to September 29, 2011, the Veteran's service-connected residuals of the left tibia and fibula fracture, has been shown to more nearly approximate overall marked ankle disability due to limitation of motion as worse as flexion limited to 20 degrees (normal is 45) and dorsiflexion limited to 10 degrees (normal is 0 to 30 degrees).

3.  For the entire rating period on appeal, the Veteran's service-connected residuals of the left tibia and fibula fracture has not been manifested by nonunion of the tibia and fibula with loose motion requiring a brace.  

4.  For the entire rating period on appeal, the Veteran's lumbar spine disability has been characterized by pain and muscle spasms resulting in an antalgic gait. 

5.  The Veteran's left lower extremity radiculopathy does not more nearly approximate severe symptoms.  

6.  Resolving reasonable doubt in his favor, the Veteran's right hand disability manifests a gap between the thumb and the fingers of more than 5.1 cm with "moderately to severely" impaired strength, dexterity, and functionality.

7.  The evidence does not show that the Veteran has moderate incomplete paralysis of the ulnar nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the splenectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7706 (2015).

2.  For the initial rating period prior to September 29, 2011, the criteria for a rating of 30 percent, but no higher, for residuals of a fracture of the left tibia and fibula have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5262, 5271 (2015).

3.  For the initial rating period beginning September 29, 2011, the criteria for a rating in excess of 30 percent for residuals of a fracture of the left tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5262, 5271 (2015).

4.  For the entire initial rating period on appeal, the criteria for a 20 percent rating, but no higher, for a lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2015).

6.  For the entire initial rating period on appeal, the criteria for an initial rating of 
20 percent, but no higher, for right hand strain (claimed as tightening/curling of fingers) have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5228 (2015).

7.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for residuals of right ulna fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.

The Veteran has also been afforded adequate VA examinations on the issues of higher initial ratings for the claims on appeal.  VA provided the Veteran with VA examinations in December 2009, December 2012, and April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiners also considered all of the pertinent evidence of record, to include the Veteran's symptoms, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Principles

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Rating Analysis for Splenectomy

The Veteran seeks a disability rating in excess of 20 percent for his service-connected splenectomy.

By way of history, the Veteran's splenectomy was initially awarded a 20 percent disability rating under Diagnostic Code 7706, effective September 22, 2009.  See January 2010 rating decision.  

The Veteran is currently in receipt of the maximum schedular disability rating of 20 percent under Diagnostic Code 7706.  38 C.F.R. § 4.117.  The Board notes the rating criteria allow for rating complications such as systemic infections with encapsulated bacteria separately; however, the record does not support such a finding.

The Veteran was afforded a VA examination in December 2009.  It was noted that the Veteran had undergone a splenectomy as a result of injuries sustained in service.  The examiner indicated that the Veteran had no resulting fatigueability, weakness, headaches, or lightheadedness.  There was also no history of severe or frequent infections, shortness of breath, or chest pain.  The Veteran denied the need for blood transfusions.  Upon physical examination, the Veteran was in no distress.  His heart was regular, lungs were clear, and his abdomen was soft, nontender, and nondistended.  

In a December 2012 VA examination, the examiner indicated that the Veteran took no medications associated with his splenectomy.  A scar was noted to be present that was less than 6 square inches.  There was no indication that the scar was painful or unstable.  Further, the examiner indicated that there was no polycythemia vera or sickle cell anemia.  

The remaining evidence of record does not indicate that the Veteran has been shown to have any complications associated with his splenectomy.

As the Veteran's splenectomy has been asymptomatic during the entire period, the preponderance of evidence weighs against the Veteran's claim for a higher evaluation.  The benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C.A. § 5107(b).

Rating Analysis for Residuals of the Left Tibia and Fibula Fracture

Prior to September 29, 2011

The Veteran's service-connected residuals of a fracture of the left tibia and fibula have been rated pursuant to Diagnostic Code 5262, for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that diagnostic code, a 20 percent rating is warranted when malunion is productive of moderate knee or ankle disability; and a 30 percent rating is warranted when malunion is productive of marked knee or ankle disability.  Nonunion of the tibia and fibula, with loose motion requiring a brace, warrants a 40 percent rating.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  See VAOPGCPREC 09-04 (September 17, 2004).

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

Under Diagnostic Code 5271, moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The evidence includes a December 2009 VA examination.  The Veteran was noted to have subjective complaints of left tibia and left fibula bone pain which he
described as constant and of moderate to severe severity.  The examiner then noted that the Veteran used a lift in his left shoe to correct the length discrepancy, but the Veteran used no canes, braces, or other assistive devices for ambulation.  It was also noted that in the distal third aspect of the left fibula there was medial deviation of 20 degrees with mild to moderate tenderness.  There was no loose motion or false joint noted.  The examiner noted approximately 1/2 inch shortening in the left leg.  Range of motion testing showed that the left ankle had limited motion with plantar flexion of 0 to 20 degrees (normal is 45) and dorsiflexion was from 0 to 10 degrees (normal is 0 to 30 degrees).  The examiner diagnosed the Veteran with residuals of trauma to the left tibia and left fibula bone "mild to moderately" active at the time of examination.  It was also noted that the Veteran had a left ankle sprain of mild to moderate severity.  

The treatment reports from the VA Medical Center were reviewed and show that on
September 29, 2011, the Veteran was sent to rehab for an ankle brace.

After a careful review of the evidence, the Board finds that the criteria for a 30 percent rating, but no higher, for residuals of a fracture of the left tibia and fibula have been met for the rating period prior to September 29, 2011.

The Board notes that the RO granted a higher 30 percent rating effective September 29, 2011 based on VA treatment records showing that the Veteran required an ankle brace.  

Essentially, the Veteran's residuals associated with the left tibia and fibula fracture have mostly affected the Veteran's left ankle as a result of shortening of the left leg.  The Board finds that prior to September 29, 2011, the Veteran's left ankle symptoms more nearly approximated a "marked" left ankle disability.  Specifically, the December 2009 VA examiner indicated that range of motion of the left ankle resulted in limited motion with plantar flexion of 0 to 20 degrees (normal is 45) and dorsiflexion was from 0 to 10 degrees (normal is 0 to 30 degrees).  In other words, the evidence prior to September 29, 2011 shows that the Veteran's left ankle plantar flexion was less than half of the normal range of motion for the ankle joint.  The Veteran's limitation of motion in dorsiflexion was only a third of the normal range of motion of the ankle joint.  The Board finds that the Veteran's disability more nearly approximates "marked" limitation of motion.  The Veteran also reported subjective complaints of left tibia and left fibula bone pain which he described as constant and of "moderate to severe."

For these reasons, the Board finds that a 30 percent rating is warranted for the rating period prior to September 29, 2011 for the Veteran's service-connected residuals of left tibia and fibula fracture.   

The Board next finds that a rating in excess of 30 percent is not warranted for the rating period prior to September 29, 2011.

To warrant a higher rating under Diagnostic code 5262, there must be evidence of nonunion of the tibia and fibula.  Nonunion is the "failure of the ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007) at 130.

The Board finds that the criteria for a 40 percent rating have not been met for rating period prior to September 29, 2011 as there is no medical evidence of nonunion of the tibia or fibula.  Further, while it has been established that the Veteran experiences give-way symptoms of the ankle, there is no clinical evidence of loose movement of the tibia and fibula.  To the extent the Veteran describes otherwise, the Board places greater probative weight to the medical examiner findings as these professionals have greater expertise and training than the Veteran to evaluate actual non-union and loose movement of the tibia and fibula.

Diagnostic Code 5262 also contemplates a rating if the tibia and fibula disability cause a knee disability.  The medical evidence for the rating period prior to September 29, 2011 does not suggest the Veteran's left knee has a disability as a result of the tibia and fibula fracture.  Accordingly, a higher rating under Diagnostic Code 5262 is not warranted due to an additional knee disability.

The Board further observes that the Veteran has been measured as having a 1/2 inch shortness of the left lower extremity.  This leg length discrepancy falls short of the criteria for a separate rating based upon shortening of the lower extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (a 10 percent rating warranted for lower extremity shortening of at least 1 1/4 inches to 2 inches.
The Board finds no additional schedular criteria which would warrant a higher rating still.  The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board has relied upon these factors, in part, to award a higher rating based upon the approximating principles of 38 C.F.R. § 4.7.  Any further consideration of these factors would constitute impermissible pyramiding. 
38 C.F.R. § 4.14.  Further, as discussed above, the Veteran has denied flare-ups of the left tibia and fibia disability and has indicated that his pain is constant.  

In sum, based upon the evidence of record, the Veteran's service-connected residuals of fracture of the left tibia and fibula, has been shown to more nearly approximate overall marked ankle disability due to limitation of motion for the entire rating period on appeal.  Accordingly, the Board finds that, for the initial rating period prior to September 29, 2011, a 30 percent rating, but no higher, for residuals of a fracture of the left tibia and fibula is warranted.  

Beginning September 29, 2011

The evidence for the rating period beginning September 29, 2011 includes a December 2012 VA examination where it was noted that the Veteran complained of pain, numbness, and tingling in his left leg.  It was also indicated that the Veteran wore a brace on his left ankle.  The Veteran reported that sometimes his ankle would go out and he was unable to walk for about 5 or 10 minutes.  He wore special orthopedic shoes with a lift on the left shoe.  He also reported that he was unable to run, jump, and could not do any pounding on the left leg because the ankle would give out.  Without the ankle brace, the Veteran reported that he could not walk at all.  Upon physical examination, it was noted that the left lower extremity knee extension was a "4/5, left lower extremity ankle plantar flexion 4/5 and ankle dorsiflexion is 4/5."

In an April 2015 VA knee and lower leg examination report, the Veteran reported daily pain from 2 to 7 out of 10 in the left leg.  He denied flare-ups associated with his leg disability.  The Veteran also denied having any functional loss or functional impairment of the joint or extremity.  Range of motion of the left knee showed flexion limited to 130 degrees and extension was to 0 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength in the left knee was 5/5.  No ankylosis was present.  The examiner further indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion in the left knee.  All joint stability tests were normal.  The Veteran's left leg scars were not painful or unstable.  X-rays were reviewed and showed healed distal tibial and fibular fractures with "slight" malalignment of the union of the fibular fracture fragments.  Visualized portions of the left knee and ankle appeared normal.

Upon review of the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the rating period beginning September 29, 2011.

To warrant a higher rating under Diagnostic code 5262, there must be evidence of nonunion of the tibia and fibula.  Nonunion is the "failure of the ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007) at 130.

The Board finds that the criteria for a 40 percent rating have not been met for rating period beginning September 29, 2011 as there is no medical evidence of nonunion of the tibia or fibula.  X-rays taken during the April 2015 VA examination showed that the Veteran had healed distal tibial and fibular fractures with only "slight" malalignment of the union of the fibular fracture fragments.  

Further, while it has been established that the Veteran experiences giving-way symptoms of the ankle, there is no clinical evidence of loose movement of the tibia and fibula.  To the extent the Veteran describes otherwise, the Board places greater probative weight to the medical examiner findings (to include x-rays) as these professionals have greater expertise and training than the Veteran to evaluate actual non-union and loose movement of the tibia and fibula.

Diagnostic Code 5262 also contemplates a rating if the tibia and fibula disability cause a knee disability.  The medical evidence for the rating period beginning September 29, 2011 does not suggest the Veteran's left knee has a disability as a result of the tibia and fibula fracture.  Accordingly, a higher rating under Diagnostic Code 5262 is not warranted due to an additional knee disability.

The Board further observes that the Veteran has been measured as having a 1/2 inch shortness of the left lower extremity.  This leg length discrepancy falls short of the criteria for a separate rating based upon shortening of the lower extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (a 10 percent rating warranted for lower extremity shortening of at least 1 1/4 inches to 2 inches).

The Board finds no additional schedular criteria which would warrant a higher rating.  The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board has relied upon these factors, in part, to award a higher rating based upon the approximating principles of 38 C.F.R. § 4.7.  Any further consideration of these factors would constitute impermissible pyramiding. 
38 C.F.R. § 4.14.  Further, as discussed above, the Veteran has denied flare-ups of the left tibia and fibia disability and has indicated that his pain is constant.  

In sum, based upon the evidence of record, the Veteran's service-connected residuals of fracture of the left tibia and fibula, has not been shown to more nearly approximate a 40 percent rating for nonunion of the tibia or fibula.  Accordingly, the Board finds that, for the initial rating period beginning September 29, 2011, a rating in excess of 30 percent for residuals of a fracture of the left tibia and fibula is not warranted.  



Rating Analysis for Lumbar Strain

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent rating. 

The Veteran's spine disability has been appropriately rated under Diagnostic Code 5237 (lumbosacral strain).  This diagnostic code is to be rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board has carefully reviewed the evidence of record and finds that the evidence is in equipoise as to whether a 20 percent rating for the service-connected lumbar strain disability is warranted for the entire rating period on appeal.

The evidence includes a December 2009 VA examination.  During the evaluation, the Veteran reported increased pain in the lumbar spine since his injuries in service. Range of motion testing of the lumbar spine showed forward flexion from 0 to 70 degrees, backward extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 20 degrees.  The total combined
range of motion was 179 degrees.  There were mild to moderate pain, mild to moderate spasms, and mild to moderate tenderness and weakness of the lumbar spine.  The examiner also noted sensory loss in the left lower extremity which was less than mild.  The examiner provided a diagnosis of lumbar strain with radiculopathy of left lower extremity.  

The Veteran submitted a January 2011 spine consultation from Dr. S.V.  During the evaluation, it was noted that the Veteran complained of severe low back pain which radiated to his left leg.  His symptoms were worse with prolonged posture, but he denied weakness or bowel and bladder dysfunction.  Upon physical examination, range of motion testing was recorded as flexion to 10 degrees.  Palpation and inspection of the spine revealed significant spasm as well as facet synovitis and effusion.

In a December 2012 VA examination , the Veteran stated that he had flare-ups of his lumbar spine condition.  These flare-ups occurred 3 to 4 times a year whereby the Veteran was incapacitated for approximately 3 months, but not at bedrest in a 12 month period.  Range of motion testing of the lumbar spine showed forward flexion from 0 to 70 degrees, backward extension from 0 to 15 degrees, right lateral flexion from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 15 degrees.  The total combined range of motion was 135 degrees.  With repetitive use testing, range of motion did not elicit additional pain, fatigue, weakness or lack of endurance.  Post-test range of motion of the lumbar spine remained unchanged.  There was evidence of mild pain, mild muscle spasm, mild tenderness, mild guarding of lumbar spine resulting in abnormal gait, but no abnormal spinal contour.  In regards to functional loss or functional impairment of the Veteran's excursion, strength, speed, coordination, and endurance, they were all mildly decreased.  However, there was no additional limitation of range of motion of the lumbar spine following repetitive use testing.  The Veteran presented with a mild antalgic, altered gait on locomotion.  

In the most recent April 2015 VA examination, the Veteran reported having flare-ups of the lumbar spine approximately every other month.  During these flare-ups, his pain ranged from 4-5 out of 10 to 9-10 out of 10.  He denied having any functional loss or functional impairment of the thoracolumbar spine.  Range of motion testing of the lumbar spine showed forward flexion from 0 to 65 degrees, backward extension from 0 to 15 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 15 degrees.  The total combined range of motion was 140 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of function after three repetitions.  The examiner indicated that the Veteran did not have guarding or muscle spasms.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar symptoms more nearly approximate the criteria for a 20 percent disability evaluation for the entire rating period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Specifically, during the December 2009 and December 2012 VA examination, the examiners indicated that the Veteran had muscle spasms.  Dr. S.V. also noted spasms of the lumbar spine.  The evidence also shows that the Veteran presented with a mild antalgic, altered gait on locomotion.

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted due to muscle spasms.  This rating is assigned for the entire appeal period as the Veteran's symptoms have remained relatively consistent throughout the rating period on appeal.

The Board further finds that entitlement to a higher rating in excess of 20 percent under the General Formula is not warranted because, throughout the entire appeal period, the preponderance of the evidence shows that the Veteran's thoracolumbar range of flexion was well above 30 degrees.  Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.

The Board acknowledges that the January 2011 spine consultation from Dr. S.V indicated that forward flexion of the lumbar spine was limited to 10 degrees.  The Board finds that this examination finding has limited probative value.  This finding is not supported by the evidence of record including the VA examination reports both prior to and after Dr. S.V.'s evaluation.  That is, it appears at best to be an outlier and as such not indicative of the Veteran's true back impairment.  Of note, the December 2009 VA examiner indicated that lumbar spine forward flexion was to 70 degrees.  In the December 2012 VA examination, forward flexion was also to 70 degrees.  In the most recent April 2015 VA examination, range of motion testing of the lumbar spine showed forward flexion to 65 degrees.  Based on the VA examinations both before and after the private evaluation, the Board finds that the Veteran has more than 10 degrees of forward flexion.  As such, the weight of the competent and credible evidence establishes forward flexion of the lumbar spine to more than 30 degrees with consideration of pain and other functional impairment.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against assigning a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

Further, at no time did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5243.  There is no evidence in the claims file that bed rest was prescribed by a physician. Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted. 

The Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  

The Veteran has been granted a separate 20 percent ratings for left lower extremity radiculopathy under Diagnostic Code 8521 for moderate symptoms associated with incomplete paralysis of the popliteal nerve.  See February 2013 rating decision.  The evidence does not show that the Veteran's symptoms of his left lower extremity radiculopathy more nearly approximate "severe" symptoms warranting the next higher 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  For example, in the April 2015 VA examination, it was noted that the Veteran's left lower extremity radiculopathy was "mild."  During the December 2009 VA examination, the Veteran reported subjective complaints of intermittent "moderate" numbness with tingling and weakness and fatigue radiating to his left leg.  

For these reasons, the Board finds that a higher sperate rating in excess of 20 percent is not warranted for the Veteran's left lower extremity radiculopathy.

Rating for Right Hand Disability

The Veteran seeks a rating in excess of 10 percent for his right hand disability.

Diagnostic Code 5228 addresses limitation of motion of the thumb and provides a 20 percent rating where there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Veteran maintains that his right hand disability is more severe than what is contemplated by the currently assigned disability rating.  The Veteran has been granted a 10 percent rating for his right hand strain under Diagnostic Code 5299-5229.

The evidence includes a December 2009 VA examination.  Upon physical examination, it was noted that the Veteran had difficulty touching the tip of the right thumb to the right fingers and the transverse crease of the right hand.  The distance between the tip of the right thumb with the right fifth finger was 5 cm.  The distance between the tip of the right thumb and the tip of the fourth finger was 4 cm and the Veteran could oppose the tip of the third and second fingers to the tip of the right thumb.  In regards to grasping objects and strength and dexterity, strength and dexterity were both "moderately to severely" impaired.  In regards to functionality (functions of grasping, pushing, pulling, twisting, probing, writing, and touching) all were "moderately to severely" impaired in the right hand.



During a December 2012 VA examination, active and passive range of motion in regard to opposition for the tip of the right thumb with the tips of the fingers, the distance between the tip of the fifth finger to the tip of the right thumb was 6 cm.  The distance between the tip of the fourth finger and the tip of the right thumb was 4 cm.  The distance between the tip of the third finger to the tip of the right thumb was 3 cm.  The Veteran could oppose the tip of the second finger to the tip of the right thumb.

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether a 20 percent rating is warranted for limitation of motion of the thumb on the right hand.  As noted during the December 2012 VA examination, the distance between the tip of the fifth finger to the tip of the right thumb was 6 cm.  Further during the December 2009 VA examination, the distance between the tip of the right thumb with the right fifth finger was 5 cm (only 0.1 cm less than what is required for the 20 percent disability rating).  Moreover, the December 2009 VA examiner indicated that the Veteran's strength and dexterity were "moderately to severely" impaired and his functionality was "moderately to severely" impaired.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, a 20 percent rating is warranted for the Veteran's right hand disability. 

Moreover, the Board finds that the evidence does not show that a higher rating in excess of 20 percent is warranted at this time.  The record does not show ankylosis of multiple digits related to his service-connected right hand disability.  Further, a higher 30 percent rating is awarded for amputation of the thumb at the MCP joint or through the proximal phalanx.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Given that the Veteran continues to have some motion in the IP joint, the Board cannot find that his symptoms more closely approximate amputation.


Rating Analysis for Right Ulnar Fracture Residuals

The Veteran maintains that his residuals associated with his right ulnar fracture are more severe than what is contemplated by the currently assigned 10 percent rating.  

Although service connection for the right ulnar fracture was initially assigned a noncompensable rating under Diagnostic Code 5211 (impairment of the ulna), a 10 percent rating for the entire rating period was subsequently granted under Diagnostic Code 8516 (incomplete paralysis of the ulnar nerve).  

Under Diagnostic Code 8516, the criterion for a 10 percent rating for impairment of the ulnar nerve is mild incomplete paralysis.  The criterion for a 20 rating is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.

The August 2013 supplemental statement of the case indicates that the Veteran was scheduled for two VA neurological examinations and was notified of the examinations.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  However, the Veteran failed, without good cause, to report to either examination.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a).  

The Veteran's failure to attend the scheduled examinations was discussed in the August 2013 supplemental statement of the case.  To date, the Veteran and his representative have not offered an explanation for his failure to attend the scheduled examinations.  Although VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran failed to attend the scheduled examinations, the claim for an initial rating in excess of 10 percent for residuals of right ulna fracture will be considered based on the current evidence of record.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655 (b)).

The basis of the award of a 10 percent rating was due to VA treatment records showing a finding of an ulnar nerve injury.  In a February 2013 VA treatment record in Virtual VA, the Veteran stated that he had impaired sensation in the small finger.  The Veteran was given a right arm brace for support as a result of ulnar nerve damage.  See also March 2014 VA treatment record (noting injury to ulnar nerve).  

The remaining evidence of record has been reviewed, but does not show that the Veteran's disability more nearly approximates moderate incomplete paralysis of the ulnar nerve as contemplated by a 20 percent disability rating.  Further, as discussed above, the Veteran did not attend, without good cause, two VA examinations, which may have assisted in his claim, to include addressing the severity of the paralysis of the ulnar nerve.

For these reasons, the Board finds that a higher rating in excess of 10 percent is not warranted for the Veteran's right ulnar fracture residuals.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's splenectomy is rated as 20 percent disabling, which is the maximum schedular rating permitted, and there has been no evidence that the splenectomy has resulted in systemic infections with encapsulated bacteria throughout the appellate period.

Further, the General Rating Formula specifically provides for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran has also been granted a separate rating for his neurological disability associated with the lumbar-spine strain.  

The Veteran's residuals of a left tibia and fibula fracture, right hand, and residuals of right ulna fracture, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain, weakness, and loss of motion, as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran is employed as an airline pilot.  See January 2011 report from Dr. S.V. and November 2011 VA treatment record (in Virtual VA).  More recent evidence does not suggest that the Veteran is unemployed or that he is unable to obtain or maintain employment.  Therefore, a claim for a TDIU has not been reasonably raised by the record.

ORDER

An initial rating in excess of 20 percent for residuals of splenectomy is denied.

For the initial rating period prior to September 29, 2011, a 30 percent rating, but no higher, for residuals of a fracture of the left tibia and fibula is granted.

For the initial rating period beginning September 29, 2011, a rating in excess of 30 percent for residuals of fracture to left tibia and fibula is denied. 

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for  lumbar strain is granted. 

For the entire initial rating period on appeal, a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

For the entire initial rating period on appeal, a rating of 20 percent, but no higher, for right hand strain (claimed as tightening/curling of fingers) is granted.

For the entire initial rating period on appeal, a rating in excess of 10 percent for residuals of right ulna fracture is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


